UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1507



JAMES J. LEWIS,

                                                 Plaintiff - Appellant,


          versus


THEODIS BECK, in his capacity as Secretary of
the Department of Corrections; NORTH CAROLINA
DEPARTMENT OF CORRECTION,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-01-1131-1)


Submitted:   October 7, 2004                 Decided:   October 13, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James J. Lewis, Appellant Pro Se. Thomas Henry Moore, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James J. Lewis appeals the district court’s order denying

his motion to set aside his prior settlement agreement in his

employment discrimination action.          We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court on the record at the March 19, 2004,

hearing on the matter.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -